REASONS FOR ALLOWANCE
1.	Claims 1-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Iizawa et al. (United States Patent Application Publication No. US 2015/0256407 A1), hereinafter “Iizawa” discloses a control apparatus which controls a hierarchized network and generates a topology in a second layer different from a first layer based on an operation policy for the network and paths in the first layer of the network (See Iizawa, Abstract).	In particular, Iizawa teaches that a control apparatus 100 (See FIG. 1) controls a hierarchized network that includes at least the first and second layers.  In the illustrated network controlled by the control apparatus 100, the first layer is relatively lower in hierarchy than the second layer.  When operating the network, Iizawa teaches that a network administrator determines a topology in the first layer, specifically by operating the network using paths in the first layer which form links in the second layer.  In addition, the network administrator inputs a policy/policies for operating the network to the control apparatus 100 (See Iizawa, FIG. 1, paragraph [0058]).	Based on an operation policy inputted by the network administrator and the Iizawa teaches that the control apparatus 100 generates a second layer topology that can satisfy the requirement(s) of the operation policy.  In other words, the control apparatus 100 generates an upper layer topology by selecting paths appropriate for the operation policy from the first layer paths forming the links in the second layer (See Iizawa, FIG. 1, paragraph [0059]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 14), including deciding, as a configuration of one network formed by connecting a plurality of nodes having a communication function, a configuration of a plurality of distributed networks included in the one network and specific links for forming the one network by connecting the plurality of distributed networks based on a cluster hierarchical structure corresponding to a formation process of the one network which is formed as a result of sequentially adding links, which connect the nodes, based on a connection weight decided in accordance with a degree of spread or complexity of the network after connection; and switching the configuration of the network by logically enabling or disabling the specific links on request at least in a state where links other than the specific links are enabled.	Each of independent claims 1 and 15 are narrower in scope than independent claim 14, as each of independent claims 1 and 15 perform limitations substantially as described in method claim 14 and also contain additional features than method claim 14; therefore, they are also allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441